









ALLEGION PLC
INCENTIVE STOCK PLAN OF 2013


GLOBAL STOCK OPTION AWARD AGREEMENT


DATED AS OF [GRANT DATE] (“GRANT DATE”)


Allegion plc (the “Company”) hereby grants to [insert name] (“Participant”) a
non-qualified stock option (the “Option”) to purchase [insert number of shares
subject to Option] ordinary shares of the Company (the “Shares”) at an exercise
price of US$[insert option price] per Share, pursuant to and subject to the
terms and conditions set forth in the Company’s Incentive Stock Plan of 2013
(the “Plan”) and to the terms and conditions set forth in this Stock Option
Award Agreement (the “Award Agreement”), including any appendix to the Award
Agreement for Participant’s country (the “Appendix”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same meanings in this Award
Agreement.
1.Vesting.
Participant’s right to purchase Shares subject to the Option shall vest [insert
vesting schedule], subject to Participant’s continued employment with the
Company or an Affiliate on each such anniversary.
2.Term of Option.
The term of the Option shall be 10 years from the Grant Date, subject to the
provisions of Section 3 below.
3.Termination of Employment.
Participant’s rights with respect to the Option after termination of
Participant’s employment shall be as set forth below:
(a)General
If Participant’s employment terminates due to any reason or in any circumstances
not specified in Sections 3(b) through (g) below, Participant’s right to
exercise vested Options will expire 90 days following termination of active
employment and all unvested Options shall be cancelled as of the date of
termination of active employment.
(b)Group Termination
If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), any unvested
Options that would have vested within 12 months following such termination of
active employment shall become fully vested, all other unvested Options shall be
cancelled as of the date of termination of active employment and all vested
Options shall remain exercisable for 3 years following termination of active
employment.


(c)Job Elimination / Change / Relocation
If Participant’s employment terminates involuntarily by reason of job
elimination, substantial change in the nature of Participant’s position or job
relocation, Participant shall have 1 year from the date of termination of active
employment to exercise vested Options and all unvested Options will be cancelled
as of the date of termination of active employment.







--------------------------------------------------------------------------------







(d)Termination Due to Disability
If Participant’s employment terminates due to disability, all unvested Options
shall vest as of the date of such termination of employment and vested Options
shall remain exercisable for 3 years following termination of employment.
(e)Termination Due to Retirement
Notwithstanding the provisions of Section 3(a) through (d) above, and unless
Participant’s employment terminates for cause as defined in Section 3(g) below,
if Participant’s employment terminates after attainment of age 55 with at least
5 years of service (“Retirement”), all unvested Options shall continue to vest
according to their original vesting schedule and Participant shall have 5 years
from the date of termination of active employment to exercise all vested
Options.
(f)Termination Due to Death
Notwithstanding the provisions of Section 3(e) above, if Participant’s
employment terminates due to death, all unvested Options shall vest as of the
date of such termination of employment and vested Options shall remain
exercisable for 3 years following termination of employment.
(g)Termination for Cause
In the event Participant’s employment is terminated for cause, all Options,
whether vested or unvested, shall be cancelled immediately upon termination of
active employment. For purposes of this Section 3(g), “cause” shall mean (i) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (ii)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (iii)
any material violation of the Company’s code of conduct, as in effect from time
to time.
(h)Expiration of Options
Notwithstanding the provisions of Sections 3(a) through (g) above, in no event
shall any portion of the Options be exercisable more than 10 years after the
Grant Date.
4.Change in Control.
In the event of a Change in Control, the treatment of the Options will be
governed by the terms of the Plan.
5.Responsibility for Taxes.
Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”) is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and the Employer (i) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Option; and (ii) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Option to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax‑Related Items in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant will make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard,







--------------------------------------------------------------------------------







Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
(a)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer;



(b)
withholding from proceeds of the sale of Shares acquired upon exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization without
further consent);



(c)    requiring Participant to tender a cash payment to the Company or an
Affiliate in the amount of the Tax-Related Items; and/or


(d)    withholding in Shares to be issued upon exercise of the Option; provided,
however, that if Participant is a Section 16 officer of the Company under the
Act, then the Committee (as constituted to satisfy Rule 16b-3 of the Act) will
determine the method of withholding from alternatives (a) - (d) above and, if
the Committee does not exercise its discretion prior to the applicable
withholding event, then Participant will be entitled to elect the method of
withholding from alternatives (a) - (c) above.


The Company may withhold for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. The Company may refuse to honor the exercise of the Option or
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
6.Nature of Grant.
In accepting the Option, Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be amended, altered or discontinued by the Company at any
time, to the extent permitted by the Plan;


(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;


(c)all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;


(d)Participant is voluntarily participating in the Plan;


(e)the Option and the Shares subject to the Option, and the income and value of
same, are not intended to replace any pension rights or compensation;


(f)the Option and the Shares subject to the Option, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;







--------------------------------------------------------------------------------









(g)unless otherwise agreed with the Company, the Option and the Shares subject
to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, services Participant may provide as a
director of an Affiliate;


(h)the grant of the Option and Participant’s participation in the Plan will not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Affiliate and will not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate Participant’s employment or service relationship (if
any);


(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty; if the Shares subject to the Option do not
increase in value, the Option will have no value; if Participant exercises the
Option and acquires Shares, the value of such Shares may increase or decrease,
even below the exercise price;


(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Participant ceasing to provide
employment or other services to the Company or the Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any) or from cancellation of the Option
or recoupment of any financial gain resulting from exercise of the Option as
described in Section 13 below;


(k)for purposes of the Option, Participant’s employment or other service
relationship will be considered terminated as of the date Participant is no
longer actively providing services to the Company or one of its Affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any) and,
unless otherwise expressly provided in this Award Agreement or determined by the
Company, Participant’s right to vest in the Option under the Plan, if any, will
terminate as of such date, or will be measured with reference to such date in
the case of a Group Termination Event, and will not be extended by any notice
period (e.g., Participant’s period of active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any); furthermore, in the
event of termination of Participant’s employment or other service relationship
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any),
Participant’s right to exercise the Option after termination of employment, if
any, will be measured with reference to such date and will not be extended by
any notice period; the Committee shall have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of the Option (including whether Participant may still be considered to be
providing services while on a leave of absence);


(l)unless otherwise provided in the Plan or by the Company, in its discretion,
the Option and the benefits evidenced by this Award Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and


(m)neither the Company, nor the Employer nor any Affiliate will be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of







--------------------------------------------------------------------------------







the Option or of any amounts due to Participant pursuant to the exercise of the
Option or the subsequent sale of any Shares acquired upon exercise.


7.No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or his or her acquisition or sale of the underlying Shares. Participant
should consult with his or her own personal tax, legal and financial advisors
regarding Participant’s participation in the Plan before taking any action
related to the Plan.
8.Data Privacy.
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in the Award Agreement and any other Option grant materials by and
among, as applicable, the Employer, the Company and any Affiliate for the
purpose of implementing, administering and managing Participant’s participation
in the Plan and any other purposes permitted by the Employer’s applicable
privacy notice.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Options or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor(“Data”) for the purpose
of implementing, administering and managing the Plan and any other purposes
permitted by the Employer’s applicable privacy notice.
Participant understands that Data may be transferred to UBS, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
his or her local human resources representative. Participant authorizes the
Company, UBS and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the purpose of implementing, administering and managing Participant’s
participation in the Plan and any other purposes permitted by the Employer’s
applicable privacy notice. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, Participant’s employment status or service with
the Employer will not be affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Option or
other equity awards to Participant or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.







--------------------------------------------------------------------------------







Finally, upon request of the Company or the Employer, Participant agrees to
provide any additional executed data privacy consent forms (or any other
agreements or consents) that the Company and/or the Employer may deem necessary
to obtain from Participant for the purpose of administering his or her
participation in the Plan in compliance with the data privacy laws in
Participant’s country, either now or in the future. Participant understands and
agrees that he or she will not be able to participate in the Plan if Participant
fails to provide any such consent or agreement requested by the Company and/or
the Employer.
Participant further understands and acknowledges that the processing activity,
including communication, the transfer of Data abroad, including outside of the
European Economic Area, as herein specified and pursuant to applicable laws and
regulations, may not require Participant’s consent thereto as the processing is
necessary to performance of contractual obligations related to implementation,
administration and management of the Plan, which represents the legal basis for
the processing and, in such cases, Participant understands and acknowledges that
Company and Employer reserve the right to use such legal basis for processing.
9.Electronic Delivery and Participation.
The Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan by electronic means or to request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
10.Insider Trading/Market Abuse Laws.
Participant may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions including, but not limited to, the United
States and Participant’s country of residence, which may affect Participant’s
ability to accept, acquire, sell or otherwise dispose of Shares or rights to
Shares (e.g., the Option) or rights linked to the value of Shares under the Plan
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s insider trading
policy.
11.Country-Specific Terms and Conditions.
Notwithstanding any provisions in this Award Agreement, the Option and any
Shares subject to the Option shall be subject to any special terms and
conditions for Participant’s country set forth in the Appendix. Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.
12.Imposition of Other Requirements.
This grant is subject to, and limited by, all applicable laws and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required. Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Award Agreement without
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to the issuance of Shares. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.









--------------------------------------------------------------------------------







13.Recoupment Provision.    
In the event that Participant commits fraud or engages in intentional misconduct
that results in a need for the Company to restate its financial statements, then
the Committee may direct the Company to (i) cancel any outstanding portion of
the Option and (ii) recover all or a portion of the financial gain realized by
Participant through exercise of the Option. Further, Participant agrees that the
Option and any financial gain realized by Participant through exercise of the
Option shall be subject to forfeiture and/or repayment to the Company to the
extent required to comply with any applicable laws or the rules and regulations
of the securities exchange or inter-dealer quotation system on which the Shares
are listed or quoted, including, without limitation, pursuant to Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.
14.Choice of Law and Venue.
The Option grant and the provisions of this Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to such state’s conflict of laws or provisions, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Delaware and agree that such litigation shall be conducted in the
courts of New Castle County, Delaware, or the federal courts for the United
States for the District of Delaware, where this grant is made and/or to be
performed.
15.Severability.
The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
16.Language.
If Participant has received this Award Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
17.Waiver.
Participant acknowledges that a waiver by the Company of breach of any provision
of this Award Agreement shall not operate or be construed as a waiver of any
other provision of this Award Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.
18.Acknowledgment of Availability of Plan Prospectus.
Participant acknowledges that he or she has been provided with access to a copy
of the Plan prospectus and Plan document, links to both of which are available
below:
[EMBED LINK TO PLAN PROSPECTUS] [EMBED LINK TO PLAN DOCUMENT]
Paper copies of the Plan prospectus and Plan document are also available upon
request from the Company’s stock administration department, at the contact
information provided on the cover page of the Plan prospectus.
19.Acknowledgment & Acceptance within 120 Days.
This grant is subject to acceptance, within 120 days of the Grant Date, by
electronic acceptance through the website of UBS, the Company’s stock option
administrator. Failure to accept the Option within 120 days of the Grant Date
may result in cancellation of the Option.









--------------------------------------------------------------------------------







Signed for and on behalf of the Company:


__________________________________                    
David D. Petratis
Chairman and Chief Executive Officer
Allegion plc


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.







